13-2517-cv
     Robinson v. H&R Block Bank, FSB

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 11th day of April, two thousand fourteen.
 5
 6       PRESENT: AMALYA L. KEARSE,
 7                DENNIS JACOBS,
 8                GERARD E. LYNCH,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       MICHAEL G. ROBINSON, MICHELLE
13       ROBINSON,
14
15                    Plaintiffs-Appellants,
16
17                    -v.-                                              No. 13-2517-cv
18
19       H&R BLOCK BANK, FSB, SAND CANYON
20       CORPORATION, FKA OPTION ONE MORTGAGE
21       CORPORATION, MELISSA HIVELY,
22
23                Defendants-Appellees.
24       - - - - - - - - - - - - - - - - - - - -X
25
26       FOR PLAINTIFFS-APPELLANTS:                   MICHAEL G. ROBINSON &
27                                                    MICHELLE ROBINSON, pro se,
28                                                    Brooklyn, NY.

                                                  1
1    FOR DEFENDANT-APPELLEE H&R       STEVEN GERBER, Gonzalez
2    BLOCK BANK, FSB:                 Saggio & Harlan LLP, New
3                                     York, NY.

4    FOR DEFENDANTS-APPELLEES         MICHAEL J. SIRIS, Solomon &
5    SAND CANYON CORPORATION,         Siris, P.C., Garden City,
6    FKA OPTION ONE MORTGAGE          NY.
7    CORPORATION, & MELISSA
8    HIVELY:

 9        Appeal from a judgment of the United States District
10   Court for the Eastern District of New York (Gold, M.J.).
11
12        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
13   AND DECREED that the judgment be AFFIRMED.
14
15        Michael and Michelle Robinson, pro se, appeal from a
16   judgment dismissing their fraud and unjust enrichment claims
17   and request for declaratory relief in connection with a
18   mortgage on their property. We assume the parties’
19   familiarity with the underlying facts, the procedural
20   history of the case, and the issues on appeal.
21
22        We review an order granting summary judgment de novo,
23   and ask whether the district court properly concluded that
24   there were no genuine issues of material fact and that the
25   moving party was entitled to judgment as a matter of law.
26   See Feingold v. New York, 366 F.3d 138, 148 (2d Cir. 2004).
27   “In determining whether there are genuine issues of material
28   fact, we are required to resolve all ambiguities and draw
29   all permissible factual inferences in favor of the party
30   against whom summary judgment is sought.” Id. (internal
31   quotation marks omitted). However, reliance upon conclusory
32   statements or mere allegations is insufficient to resist
33   summary judgment. See Ying Jing Gan v. City of New York,
34   996 F.2d 522, 532-33 (2d Cir. 1993). After an independent
35   review of the record and relevant case law, we affirm for
36   substantially the same reasons stated by the district court
37   in its May 29, 2013 order.
38
39
40



                                  2
1        We have considered all of the Robinsons’ arguments and
2   conclude that they are without merit. The judgment of the
3   district court is hereby affirmed.
4
5                              FOR THE COURT:
6                              CATHERINE O’HAGAN WOLFE, CLERK
7
8




                                 3